DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

 Information Disclosure Statement
The listing of references in the Remarks filed 04/19/2021 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 10 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (US Patent Publication No. 2005/0111924 A1) in view of Sigma-Aldrich (Iron, 2009) and Amjad et al. (Lubrizol, 2006).
	In regard to claim 1, Maile et al. disclose a method for binding soil in order to inhibit dust formation and erosion of denuded soil and also in promoting the growth of vegetation (e.g. for retaining soil moisture and/or improving plant growth) [Paragraph 0003], wherein the method comprises applying, to soil [Paragraph 0009], a composition comprising iron(III)oxide [Paragraph 0037] and one or 

	The Maile et al. reference describes iron oxide in the form of dry powders dispersed in water [Paragraph 0066-0067]. The iron oxide is evenly dispersed in the final composition [Paragraph 0080]. The reference does not explicitly disclose microparticles with a size of 50 micrometers or less.

	Sigma-Aldrich is a leading and well-known commercial supplier of chemical products. The commercially-available iron(III) oxide powder for sale by Sigma-Aldrich has a particle size less than 5 µm [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize iron oxide powder within the claimed range because this is a common commercially-available powder product. One of ordinary skill in the art would look to the standard supplier size (e.g. less than 5 micrometers) when Maile teaches powder, generically.

	Furthermore, Amjad et al. is directed to particle size investigation of iron oxide [Title]. The majority of iron oxide particles in the absence of dispersant fall between 20 and 100 micron with the largest volume at approximately 50 micron [Page 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize iron oxide powder within the claimed range to ensure even dispersion in a liquid medium as required by Maile. One of ordinary skill in the art would have been motivated to avoid the use of particles larger than 50 micron because larger or heavier particles settle faster on equipment surfaces [Page 4].

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (US Patent Publication No. 2005/0111924 A1) in view of Sigma-Aldrich (Iron, 2009) and Amjad et al. (Lubrizol, 2006) and further in view of Fenwick (WO 2004/095924 A1).

	In regard to claim 2, the Maile reference describes a composition optionally including other components as desired to yield compositions having desired properties [Paragraph 0058] but does not explicitly disclose potassium metabisulfite.

	Fenwick is directed to a horticultural gel. The composition may include anti-bacterial or anti-microbial agents including potassium metabisulfite [Page 9, lines 6-7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-bacterial or anti-microbial agent such as potassium metabisulfite within the composition of the Maile reference to prevent microbe growth in the composition. One of ordinary skill in the art would have been motivated to formulate a stable composition with the appropriate preservatives to prevent unwanted microbial growth during storage or use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (US Patent Publication No. 2005/0111924 A1) in view of Sigma-Aldrich (Iron, 2009) and Amjad et al. (Lubrizol, 2006) and further in view of Hansen (US Patent No. 5,865,869).


Hansen is directed to a solution for application to soil including humectants and wetting agents [Column 3, lines 50-60]. Certain organic substances, including some glycols and polyhydric alcohols such as glycerol and sorbitol, have similar humectant effects and humidity equilibrium points [Column 3, lines 65-67]. Humectant formulations described by Hansen include sorbitol, molasses, and lactates [Column 5, lines 16-20]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a molasses, calcium lactate, or sorbitol moisture retaining material within the Maile composition because . One of ordinary skill in the art would have been motivated to utilize sorbitol as described by Hansen as the polyol humectant as described by Maile because sorbitol is a well-known readily available humectant chemical [Column 5, lines 21-23].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (US Patent Publication No. 2005/0111924 A1) in view of Sigma-Aldrich (Iron, 2009) and Amjad et al. (Lubrizol, 2006) and further in view of Hartle (US Patent Publication No. 2005/0289665 A1).

In regard to claim 4, Maile discloses surfactants (e.g., salts of fatty acids, sulfonates, and organic sulfates) [Paragraph 0058] but does not explicitly disclose polysorbate 20 (a polysorbate-type nonionic surfactant).

Hartle is directed to a seed treatment method. Suitable surfactants include the polysorbate Tween (such as Tween-20 and Tween-80), dishwashing soap, and non-toxic wetting agents [Paragraph .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (US Patent Publication No. 2005/0111924 A1) in view of Sigma-Aldrich (Iron, 2009) and Amjad et al. (Lubrizol, 2006) and further in view of Hartle (US Patent Publication No. 2005/0289665 A1) and further in view of Fenwick (WO 2004/095924 A1) and Hansen (US Patent No. 5,865,869).

In regard to claim 9, the Maile reference describes a composition comprising optional other components as desired to yield compositions having desired properties, including humectants (e.g. glycols or other polyols) [Paragraph 0058]. The reference does not explicitly describe explicitly disclose potassium metabisulfite or wherein the moisture retaining materials are selected from molasses, calcium lactate and sorbitol.

	Fenwick is directed to a horticultural gel. The composition may include anti-bacterial or anti-microbial agents including potassium metabisulfite [Page 9, lines 6-7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-bacterial or anti-microbial agent such as potassium metabisulfite within the composition of the Maile reference to prevent microbe growth in the composition. One of ordinary skill in the art would have been motivated to formulate a stable composition with the appropriate preservatives to prevent unwanted microbial growth during storage or use.


Indication of Allowable Subject Matter
Claim 8 is allowable. The following is a statement of reasons for the indication of allowable subject matter: 

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 8 with particular attention to applying a composition with the claimed components and ratios.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.

Applicant argues [Page 5] the Amjad reference is directed to iron oxide particle size in industrial water treatment systems and the skilled artisan would not consider using a particle size based on the description in which the particle size is described as ideal for reducing settling of iron oxide particles in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues [Page 6] that a skilled artisan would not expect commercially available iron oxide powder to be within the claimed size range. In response to this argument, the Sigma-Aldrich reference is cited to provide evidence and support to this statement. Sigma-Aldrich is a leading and well-known commercial supplier of chemical products. The commercially-available iron(III) oxide powder for sale by Sigma-Aldrich has a particle size less than 5 µm [Page 1. One skill in the art would look to the standard iron oxide powder supplier size (e.g. less than 5 micrometers) when Maile teaches powder, generically.

Applicant’s arguments citing the Zhang reference [Page 6] are not persuasive. Zhang discloses agglomeration in aqueous medium to sizes in the range of 200-800 nm. These values lie within the 

Applicant argues [Page 6-7] there is no relationship between the particle sizes of solid iron(III) oxide and the particle size of the same in an aqueous medium due to aggregation describes the Meng reference which demonstrates agglomeration increases at higher pH values. While this evidence has been considered, the Meng reference demonstrates iron oxide powder [Figure 2] (Maile disclose iron oxide dry powder in Paragraph 0066) and all recitations in the Meng reference using iron oxide powder exhibit microparticles within the claimed size range [Figure 5] even if subjected to agglomeration. Therefore this argument is not found persuasive.

In response to applicant's argument that the present invention has found that potassium metabisulphite improves soil moisture retention and/or improved growth of cultivated plants, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (e.g. inclusion of potassium metabisulfate as an agricultural antimicrobial element) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following citations were referenced in Applicant’s Remarks dated 04/19/2021:


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 29, 2021